Orders, Family Court of the State of New York, New York County, entered on February 5,1971, determining neglect, unanimously affirmed, without costs and without disbursements. Order of said court entered on February 16, 1971, placing for adoption the child, Diana Carmen Arroyo, without her mother’s consent, unanimously reversed, on the law, without costs and without disbursements, and the matter remanded to the Family Court for further proceedings, in accordance herewith. The Trial Judge, faced with a sad and sordid situation, commendably tried in every way to do what she believed was best for the unfortunate infants, who are the subjects of these proceedings. It is for this reason, and because of the overwhelming proof in the record, that we affirm the orders and findings of neglect, even though there was a technical error on her part in proceeding with the hearing after she had had access to the probation reports in violation of subdivision (b) of section 1047 of the Family Court Act. The court’s order placing Diana for adoption without her mother’s consent and without a dispositional hearing, by making use of section 111 of the Domestic Relations Law, is unauthorized and invalid. It would appear that this procedure can be followed only after an adoption petition is filed. Concur—'Stevens, P. J., Capozzoli, MeGivern, Tilzer and Macken, JJ.